DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/10/2020 was filed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the Examiner.

Drawings
The drawings are objected to because: 
The orientation view of the figure labels and reference labels in Figs. 2A, 2B, 2C, 3A and Fig. 5 are not in the same orientation view as the page numbers. The orientation view for all the values must be the same (see MPEP §608.02(V) at 37 C.F.R. 1.84(p)(1)).
The page number is missing for Fig. 2D. 
The resolution of the graph in Fig. 2B and the table in Figs. 2C and 2D are not very clear. Higher resolution images are required to clearly show the details and values in these graph and tables. 

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 4, 5, 11, 14, 15, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xu et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2021/0200616, hereinafter Xu). 

Regarding claim 1, Xu teaches:
A system, comprising ([0019]-[0021] and [0077]: describing a computing environment system.): 
at least one data processor ([0071]-[0072], [0077], and [0085]: describing processors that can process various data, i.e., data processors.); and 
at least one memory storing instructions which, when executed by the at least one data processor, result in operations comprising ([0071]-[0077]: describing machine readable medium comprising instructions for execution on processors to perform operations.): 
training a machine learning model to predict an occurrence of an anomaly at a database system during an upcoming time interval ([0016], [0034]-[0037], and [0047]: describing training of models comprising prediction and ranking models using machine learning to predict errors/failures of storage devices at a future time. Wherein the storage devices are part of a cloud storage system environment, i.e., database system environment ([0020]-[0022].); 
collecting and/or receiving, from the database system, a series of performance metrics ([0020], [0027]-[0028] and [0061]: describing collection of various performance metric statistics, e.g., storage devices metrics and computing system metrics, as part of the database system environment. See also Tables 1 and 2: showing the various performance metric statistics. Wherein the database system environment was previously described.), the series of performance metrics including values for at least one performance metric measured at two or more successive time intervals ([0029]-[0033], [0045], and [0061]-[0062]: describing that the various performance metric statistics are collected each day.); and 
processing, with the trained machine learning model, the series of performance metrics to predict the occurrence of the anomaly at the database system during the upcoming time interval ([0036], [0045], [0047], and [0066]: describing that the models once trained using machine learning techniques are “used to predict the likelihood of a storage device having errors in the near future”. See also [0029]-[0038] and [0060]-[0066]: further describing the use/processing of the various performance metric statistics as part of the models to make the prediction. This is also shown in Fig. 4.).

Regarding claim 4, Xu teaches:
The system of claim 1, wherein the training of the machine learning model comprises processing, with the machine learning model, training data ([0034]-[0037], [0047], and [0058]: describing that training of the models via machine learning techniques involves processing/using training data.), and 
wherein the training data includes a plurality of performance metrics that are known to correspond to the anomaly occurring at the database system during the upcoming time interval ([0027]-[0036], [0045], and [0047]: describing that the training data comprises features from storage device metrics and computing system metrics, i.e., performance metrics, that can correspond to an anomaly such as errors/failures of the storage devices at a future time.).


Regarding claim 5, Xu teaches:
The system of claim 4, wherein the training data includes a first set of values for a first time interval, and wherein the training data further includes a second set of values for a second time interval ([0029]-[0034]: describing that training data comprises feature values at various time stamps and time window sizes (e.g., times window sizes of 3, 5, or 7). That is, at first and second time intervals.).

Regarding independent claim 11, claim 11 is substantially similar to independent claim 1 and therefore is rejected on similar grounds as claim 1. Claim 11 is a method claim that corresponds to system claim 1. 

Regarding claim 14, claim 14 is substantially similar to claim 4 and therefore is rejected on similar grounds as claim 4. Claim 14 is a method claim that corresponds to system claim 4.

Regarding claim 15, claim 15 is substantially similar to claim 5 and therefore is rejected on similar grounds as claim 5. Claim 15 is a method claim that corresponds to system claim 5.

Regarding independent claim 20, claim 20 is substantially similar to independent claim 1 and therefore is rejected on similar grounds as claim 1. Claim 20 is a medium claim that corresponds to system claim 1. 
A mapping is shown below for the limitations of claim 20 that differ from claim 1. Xu teaches:
“A non-transitory computer readable medium storing instructions, which when executed by at least one data processor, result in operations comprising ([0071]-[0072] and [0074]: describing “non-transitory machine-readable media” for storing instructions executable by a machine, e.g., computer system comprising processors, that implements operations.): ….”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2021/0200616, hereinafter Xu) in view of Wu et. al., “RAMSES: a fast memory fault simulator” (hereinafter Wu).

Regarding claim 2, the rejection of claim 1 is incorporated. The cited reference Xu does not explicitly teach: “wherein the anomaly comprises a memory outage at a random access memory of the database system”. Wu teaches: random access memory (RAM) fault models comprising algorithms for identifying faults/errors in the RAM (Wu Sections 2 and 4). Wherein such faults/errors affect RAM operations that can render it non-operational, i.e., outage at the RAM (Wu Section 2). 
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the storage device error prediction system in the cited reference to include the RAM fault errors in Wu. Doing so would enable “fast memory fault simulator called the Random Access Memory Simulator for Error Screening (RAMSES), which consists of a simulation engine and numerous fault descriptors. The simulation engine reads the test inputs and sets the operation flags for each memory cell. Fault coverage is determined by checking the fault descriptors for predefined conditions. New fault models can be covered by adding their fault descriptors. Also, while the previous work [9] was for bit-oriented memories, RAMSES supports both bit- and word-oriented memories.” (Wu Section 1).

Regarding claim 12, claim 12 is substantially similar to claim 2 and therefore is rejected on similar grounds as claim 2. Claim 12 is a method claim that corresponds to system claim 2.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2021/0200616, hereinafter Xu) in view of Bingham et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2018/0307734, hereinafter Bingham).

Regarding claim 3, the rejection of claim 1 is incorporated. The cited reference Xu does not explicitly teach: “wherein the at least one performance metric include an average quantity of host resident memory, an average quantity of host memory used, a quantity of column store unloads, an average ping length, a count of out of memory events in index server trace file, and/or an average size of host swap.” Bingham teaches: 
“wherein the at least one performance metric include an average quantity of host resident memory, an average quantity of host memory used (Bingham [0058], [0117], and [0123]: describing a performance metric that comprises host average memory capacity usage.) a quantity of column store unloads, an average ping length, a count of out of memory events in index server trace file, and/or an average size of host swap.” 
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the storage device error prediction system in the cited reference to include the performance metrics in Bingham. Doing so would enable “system and method [to] acquire and store performance measurements relating to performance of a component in an information technology (IT) environment and log data produced by the IT environment, in association with corresponding time stamps. The disclosed system and method correlate at least one of the performance measurements with at least one of the portions of log data.” (Bingham Abstract). 

Regarding claim 13, claim 13 is substantially similar to claim 3 and therefore is rejected on similar grounds as claim 3. Claim 13 is a method claim that corresponds to system claim 3.

Claim 6, 9, 10, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2021/0200616, hereinafter Xu) in view of Vinayakumar et. al., “Long Short-Term Memory based Operation Log Anomaly Detection” (hereinafter Vinayakumar).


Regarding claim 6, the rejection of claim 1 is incorporated. The cited reference Xu does not explicitly teach: “wherein the machine learning model comprises a long short- term memory neural network.” Vinayakumar teaches: a deep learning model, i.e., a machine learning model, is comprised of a neural network (NN) model with long short-term memory (LSTM) (Vinayakumar Sections III(B) and IV(B)-(E)).  
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the storage device error prediction system in the cited reference to include the LSTM NN in Vinayakumar. Doing so would enable “the effectiveness of LSTM network to detect and classify the anomalous events accurately in sensor log files. The optimal results are obtained by evaluating the experiments for various network parameters and network structures. S-LSTM [stacked LSTM] has itself showed its strength by achieving the highest accuracy in comparison to other used network structures with not only in the foreseen anomalous pattern additionally in unforeseen anomalous patterns too. This is due to the fact that the S-LSTM has capability to learn long-range temporal dependencies quickly with sparse representations in the absence of preliminary knowledge on time order information…. Based on our results, we suggest LSTM models are more robust to anomaly detection….” (Vinayakumar Section V).

Regarding claim 9, the rejection of claim 6 is incorporated. The cited reference Xu does not explicitly teach: “wherein the long short-term memory neural network includes at least one long short-term memory layer comprising a memory cell, and wherein the processing of the series of performance metrics updates a hidden state of memory cell”. Vinayakumar further teaches:
“wherein the long short-term memory neural network includes at least one long short-term memory layer comprising a memory cell (Vinayakumar Sections III(B) and IV(D)-(E): describing that the LSTM NN has a plurality of LSTM layers and a memory cell. This is shown in Figs. 2 and 6.), and 
wherein the processing of the series of performance metrics updates a hidden state of memory cell updates a hidden state of memory cell (Vinayakumar Sections I and IV(A): describing processing of system log data of a cloud database server infrastructure, wherein the system log data comprises run-time conditions and characteristics of the infrastructure, i.e., performance metrics of the infrastructure. The system log data being analyze by the LSTM NN, wherein the LSTM NN is updated using backpropagation through time (BPTT), as well as using an updating rule (Vinayakumar Sections III(A) and (B), IV, and IV(C) and (E)). Wherein such comprises updating of the LSTM NN includes updating of the hidden layer comprising memory cells (see previous citation on the updating and Figs. 1 and 6).).”
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the storage device error prediction system in the cited reference to include the LSTM NN comprising memory cell and updating in Vinayakumar. Doing so would enable a LSTM with memory cell for processing data (Vinayakumar Sections III(B) and IV(C)). 

Regarding claim 10, the rejection of claim 6 is incorporated. Vinayakumar further teaches: 
The system of claim 6, wherein the long short-term memory neural network includes a first long short-term memory layer and a second long short-term memory layer (Vinayakumar Section IV(E): describing that the LSTM NN has a plurality of LSTM layers, e.g., LSTM layers 1 to 3. That is, the LSTM NN has a first and a second LSTM layer. This is shown in Fig. 7. Similarly, see Vinayakumar Sections III(B) and IV(D): further describing the LSTM and its layers.), and 
wherein the second long short-term memory layer further processes an output from the first long short-term memory layer (Vinayakumar Sections III(B) and IV(E): describing processing of outputs in the various LSTM layer. Wherein the second LSTM layer processes output from the first LSTM layer as shown in Fig. 7.).
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the storage device error prediction system in the cited reference Xu to include the LSTM NN layers in Vinayakumar. Doing so would enable a LSTM NN with a plurality of layers (Vinayakumar Sections IV(C)-(E)).

Regarding claim 18, claim 18 is substantially similar to claim 9 and therefore is rejected on similar grounds as claim 9. Claim 18 is a method claim that corresponds to system claim 9.

Regarding claim 19, claim 19 is substantially similar to claim 10 and therefore is rejected on similar grounds as claim 10. Claim 19 is a method claim that corresponds to system claim 10.


Claims 7, 8, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2021/0200616, hereinafter Xu) in view of Vinayakumar et. al., “Long Short-Term Memory based Operation Log Anomaly Detection” (hereinafter Vinayakumar) and Du et. al. “DeepLog: Anomaly Detection and Diagnosis from System Logs through Deep Learning” (hereinafter Du).


Regarding claim 7, the rejection of claim 6 is incorporated. The cited references in combination do not explicitly teach: “wherein the long short-term memory neural network predicts the occurrence of the anomaly at the database system during the upcoming time interval by at least detecting a sequence of values for the at least one performance metric that correspond to the anomaly occurring at the database system during the upcoming time interval”. Du teaches: using a LSTM NN (denoted as a DeepLog LSTM NN) to predict an anomaly at upcoming time by analyzing key log values of computer systems comprising data (i.e., database systems), wherein the key log values comprise run-time data of the computer systems including performance issues and failures, i.e., the key log values denote performance metrics (Du Sections 1 and 3.1-3.3). The LSTM NN is trained to make anomaly predictions based on past patterns of key log values at various time steps in a time series data set of key log values by analyzing/detecting key log values, wherein key log values that are analyzed/detected at upcoming time steps are predicted to correspond to an anomaly when such key log values deviate from the past patterns (Du Sections 3.1-3.3). See also Du Sections 2.2-2.3: describing an overview of the LSTM NN system and its operation, which are shown in Figs. 1 and 3.  
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the storage device error prediction system and LSTM NN in the combined cited references to include the anomaly prediction using the LSTM in Du. Doing so would enable a “DeepLog, a deep neural network model utilizing Long Short-Term Memory (LSTM), to model a system log as a natural language sequence. This allows DeepLog to automatically learn log patterns from normal execution, and detect anomalies when log patterns deviate from the model trained from log data under normal execution. In addition, we demonstrate how to incrementally update the DeepLog model in
an online fashion so that it can adapt to new log patterns over time.” (Du Abstract). 

Regarding claim 8, the rejection of claim 6 is incorporated. Du further teaches: 
The system of claim 6, wherein the long short-term memory neural network is trained by at least adjusting one or more weights applied by the long short-term memory neural network (Du Sections 3.1-3.3: describing that “for the multi-variate time series data, the training process tries to adjust the weights of its LSTM [NN] model”.), and 
wherein the one or more weights are adjusted to at least minimize an error in an output of the long short-term memory neural network (Du Sections 3.2 and 3.3: describing that the weights of the LSTM NN are adjusted to “in order to minimize the error between a prediction and an observed parameter value vector.” Wherein the training “update process feeds in new training data, and adjusts the weights to minimize the error between [LSTM NN] model output and actual observed values from the false positive cases” (Du Section 3.3).).
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the storage device error prediction system and the LSTM NN in the combined cited references to include the LSTM training and adjusting in Du. Doing so would enable a “DeepLog, a deep neural network model utilizing Long Short-Term Memory (LSTM), to model a system log as a natural language sequence. This allows DeepLog to automatically learn log patterns from normal execution, and detect anomalies when log patterns deviate from the model trained from log data under normal execution. In addition, we demonstrate how to incrementally update the DeepLog model in
an online fashion so that it can adapt to new log patterns over time.” (Du Abstract). 
 
Regarding claim 16, claim 16 is substantially similar to a combination of claims 6 and 7 and therefore is rejected on similar grounds as claims 6 and 7. Claim 16 is a method claim that corresponds to system claims 6 and 7.

Regarding claim 17, claim 17 is substantially similar to claim 8 and therefore is rejected on similar grounds as claim 8. Claim 17 is a method claim that corresponds to system claim 8.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gu (U.S. Pat. App. Pre-Grant Pub. No. 2019/0324831).
Patil et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2018/0096243).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SELENE A HAEDI whose telephone number is (571)270-5762. The examiner can normally be reached M-F 11 AM - 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OMAR FERNANDEZ RIVAS can be reached on (571)272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SELENE A. HAEDI/Examiner, Art Unit 2128